Citation Nr: 0608388	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO)


THE ISSUE

Whether the appellant timely appealed an April 2002 rating 
decision, in which the RO denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1945 to 
September 1945.  He died on May [redacted], 1988.  The appellant is 
his widow.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
VARO.  


FINDINGS OF FACT

1.  In a rating decision dated in April 2002, the RO denied 
the appellant entitlement to service connection for the cause 
of the veteran's death and entitlement to accrued benefits. 

2.  In a letter dated in April 2002, the RO informed the 
appellant of its rating decision and advised her of her 
appellate rights with regard to the decision.

3.  In January 2004, the RO received a written statement from 
the appellant disagreeing with the RO's April 2002 rating 
decision.


CONCLUSIONS OF LAW

1.  The veteran did not timely initiate an appeal of the 
April 2002 rating decision, in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.305 (2005).

2.  The April 2002 rating decision, in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with such provisions by providing the appellant 
adequate notice and assistance with regard to her claim.  
However, a remand for further notification and assistance is 
not necessary, because, as explained below, there is no 
reasonable possibility that such notification and assistance 
could change the outcome in this case.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002) (holding that when the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

In a rating decision dated in April 2002, the RO denied the 
appellant entitlement to service connection for the cause of 
the veteran's death and entitlement to accrued benefits.  In 
a letter dated the same month, the RO informed the appellant 
of its rating decision and advised her of her appellate 
rights with regard to the decision.  In February 2004, the RO 
received a written statement from the appellant disagreeing 
with the RO's April 2002 rating decision.  

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a 
statement of the case (SOC) has been furnished to an 
appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  An NOD must be filed within one year from the 
date of mailing of notice of the result of initial review or 
determination.  Such notice must be in writing and filed with 
the activity which entered the determination with which 
disagreement is expressed (the agency of original 
jurisdiction).  An NOD postmarked before the expiration of 
the one-year period will be accepted as timely filed.  38 
U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) 
(2005).  If no NOD is filed within the prescribed period, the 
action or determination shall become final.  38 U.S.C.A. § 
7105(c) (West 2002).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

In a case in which a written document is to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305(a) (2005).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b) (2005).

In this case, to initiate an appeal of the RO's April 2002 
rating decision, the appellant needed to file an NOD in April 
2003.  However, the appellant did not file such document 
until January 2004, approximately eight months beyond the 
time period allowed by law.  The appellant asserts that she 
wanted to initiate an appeal of the RO's April 2002 rating 
decision in a timely manner, but because she did not know of 
the time limit for doing so, the regulations pertinent to 
filing NODs, or where to appeal, she did not express 
disagreement with the decision until 2004.  The Board 
acknowledges the appellant's assertions, but there is no law 
or regulation that allows for an extension of the time limit 
for filing an NOD based on such reasoning.  
The appellant's assertions, alone, are thus insufficient to 
establish her entitlement to the benefit sought on appeal.

In light of the foregoing, the Board has no jurisdictional 
authority to review the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits.  The appellant failed to 
file a timely NOD of the RO's April 2002 decision denying 
those claims.  Therefore, that decision is final.  The 
appellant may file to reopen her claims by submitting new and 
material evidence in support thereof.  In the meantime, 
however, her claims must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

A timely notice of disagreement with the April 2002 rating 
decision not having been filed, the claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits are denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


